Exhibit 10.56

 



MASTER SERVICES AGREEMENT

 

This MASTER SERVICES AGREEMENT (the "Agreement") is made as of this 14th day of
February, 2014 (the "Effective Date") by and between Aethlon Medical Inc. with
offices located at 8910 University Center Lane, Suite 660, San Diego, CA 92122
(hereinafter referred to as "Sponsor"), and Total Renal Research, Inc. d/b/a
DaVita Clinical Research with offices located at 825 South 8th Street, Suite
300, Minneapolis, MN 55404 ("DCR"). Sponsor and DCR shall each be hereinafter
referred to as a "Party" and collectively as the "Parties".

 

RECITALS:

 

WHEREAS, Sponsor is in the business of developing blood purification medical
devices;

 

WHEREAS, DCR, among other things, is a provider of clinical trial related
services for the medical device, biotechnology and pharmaceutical industries;
and

 

WHEREAS, Sponsor and DCR desire to enter into this Agreement to provide the
general terms and conditions upon which Sponsor may engage DCR from time to time
to provide Services (defined herein) and Deliverables (defined herein)
hereunder.

 

NOW, THEREFORE, in consideration of the premises and the terms and conditions
contained herein, Sponsor and DCR hereby agree as follows:

 

1. DEFINITIONS

 

1.1 "Affiliate" means any person or entity controlling, controlled, or under
common control with a Party where "control" shall mean either (1) ownership of
at least fifty percent (50%) of the voting stock of another entity; or (2) power
of one entity to direct the management or policies of another entity, by
contract or otherwise.

 

1.2 "Protocol" means, with respect to any Services, the clinical testing
procedures and conditions for the clinical evaluation of the safety and efficacy
of a medical device as specifically stated in the applicable Work Order.

 

1.3 "Services" shall mean the services provided by DCR to Sponsor as described
in the applicable Work Order.

 

1.4 "Standard Operating Procedures" means, with respect to a Party, such Party's
standard procedures applicable to the Services.

 

1.5 "Study" means any clinical investigational study provided for in a Protocol.

 

1.6 "Work Order" means a written agreement, including any applicable Change
Orders (defined herein), agreed to and executed by both Parties which contains
the terms and conditions specifically applicable to the performance of Services
by DCR a form of which is attached hereto as Exhibit A.

 

1

 

 

 

2. WORK ORDERS AND CHANGE ORDERS

 

2.1 Work Orders. The Parties will execute Work Orders hereunder which will each
be separately numbered and attached hereto. Work Orders will include the
following:

 

(a)                    a description of the Services;

 

(b)                    any Deliverables (if applicable);

 

(c)                    Acceptance Criteria (if applicable);

 

(d)                    the Work Order term;

 

(e)                    the Protocol (if applicable);

 

(f)                     the payment schedule ("Payment Schedule"); and

 

(g)                    invoicing and payment detail

 

2.2 Conflict. In the event of a conflict between the terms of this Agreement and
a Work Order the terms of the Agreement shall control unless otherwise
specifically agreed to by the Parties in the applicable Work Order.

 

2.3 Change Orders. Changes to a Work Order, including modifications to the scope
of Services or the assumptions on which a Work Order is based shall be made only
by a written amendment to the applicable Work Order executed by parties thereto
a form of which is attached hereto as Exhibit B (a "Change Order"). The Parties
agree to respond promptly to a request for a Change Order made by the other
Party ("Change Order Request(s))". The Parties shall consider Change Order
Requests received hereunder in good faith. As part of a Change Order Request or
response, DCR will propose, in writing, any necessary modifications to the
milestone dates, target dates and other timelines, fees, or costs described in
the Work Order.

 

2.4 Affiliates. Affiliates of either Party may also enter into their own
separately numbered Work Orders agreeing to be bound by the terms and conditions
of this Agreement. In the event of such, references to "Sponsor", "DCR", "Party"
or "Parties" in this Agreement (and the related rights and obligations) and the
applicable Work Order shall apply to the respective Affiliate(s) that is a party
to the Work Order.

 

2

 

 

 

3. SERVICES

 

3.1 Performance. DCR shall provide the Services hereunder in accordance with:

 

(a)                    the terms of this Agreement and the applicable Work
Order;

 

(b)                    the Protocol (if applicable);

 

(c)                    DCR's Standard Operating Procedures;

 

(d)                    all applicable laws and regulations;

 

(e)                    ICH Good Clinical Practice guidelines (if applicable);
and

 

(f)                     the standards currently established in the industry for
such Services.

 

3.2 Subcontractors. DCR shall not subcontract any Services to another entity,
other than to an Affiliate, without Sponsor's prior written approval.

 

4.            DELIVERABLES

 

If required pursuant to a Work Order, DCR shall provide certain deliverables to
Sponsor as stated in such Work Order (the "Deliverables"). The Deliverables
shall be provided by DCR in accordance with the acceptance criteria included in
the applicable Work Order (the "Acceptance Criteria"). If the applicable Work
Order does not include acceptance criteria for a Deliverable such Deliverables
shall be subject to Sponsor's reasonable approval. If a Deliverable does not
satisfy the applicable Acceptance Criteria DCR shall, at Sponsor's discretion
either recreate the Deliverable at issue ("Re-perform" or "Re-performance") or
refund any amounts received from Sponsor for such Deliverables. Notwithstanding
the foregoing to the extent that Re-performance is not commercially reasonable
DCR shall not be required to Re-perform hereunder.

 

5.            DEVICE

 

"DEVICE" shall mean the investigational devices to be provided by or on behalf
of Sponsor to DCR for administration to Study subjects pursuant to a Protocol
hereunder. If the Services involve the performance of a Protocol, Sponsor shall
provide DCR, at no charge to DCR, with such quantities of the Device as may be
required to conduct a Study in accordance with the Protocol. DCR shall use the
Device only in accordance with the applicable Protocol and for no other purpose
without the prior written consent of Sponsor. DCR shall return to Sponsor, at
Sponsor's expense, any and all unused Devices for the Study unless otherwise
instructed in writing by Sponsor.

 

3

 

 

6.            SERIOUS ADVERSE EXPERIENCE REPORTING

 

If DCR receives notice of a Serious Adverse Experience (defined herein) related
to the investigational Device, DCR shall provide Sponsor with notice within two
(2) business days thereafter and provide such additional information thereafter
as reasonably requested by Sponsor. Furthermore, upon Sponsor's reasonable
request, DCR shall promptly investigate any such Serious Adverse Experience and
shall submit follow-up reports of new information in a timely manner. "Serious
Adverse Experience" refers to an experience that has any serious adverse effect
on health or safety or any life-threatening problem caused by, or associated
with, a Device, if that effect, problem, or death was not previously identified
in nature, severity, or degree of incidence in the investigational plan or
application, or any other unanticipated serious problem associated with a ❑evice
that relates to the rights, safety, or welfare of subjects. Any untoward event
which occurs regardless of its causality, including any side effect, injury,
toxicity or sensitivity reaction during the testing of protocol treatments
(whether or not considered Device-related), will be designated as an
unanticipated adverse effect and recorded on the adverse events page of the Case
Report Form (CRF).

 

7.         TRANSFER OF OBLIGATIONS

 

If the applicable Work Order includes clinical services, unless otherwise
specified in an applicable Work Order, Sponsor shall be responsible for all
obligations of a sponsor pursuant to all applicable laws and regulations
including but not limited 21 CFR § 312.52.

 

8.         PAYMENT

 

8.1 Fees and Invoicing. In consideration for its performance of Services
pursuant to a Work Order Sponsor shall pay DCR in accordance with the applicable
Payment Schedule ("Fees"). Unless otherwise agreed to in the applicable Work
Order, DCR shall invoice Sponsor for Fees and Expenses (as defined herein) on a
monthly basis. Each invoice shall include reasonably sufficient detail and
include any supporting documentation as may be reasonably requested by Sponsor.
Sponsor shall pay all invoices within thirty (30) days of receipt.

 

8.2 Taxes. Unless otherwise stated in the applicable Work Order, all sums
payable by Sponsor for Services provided hereunder shall be excluding any VAT
and/or any similar duties or taxes ("Taxes"). Sponsor shall be liable for all
Taxes.

 

8.3 Expenses. Sponsor shall reimburse DCR for all expenses included in the
applicable Work Order or otherwise incurred by DCR in the performance of the
Services and approved by Sponsor ("Expenses"). All Expenses shall be reimbursed
by Sponsor on a pass through basis with no mark up by DCR.

 

9.         TERM; TERMINATION

 

9.1 Term. This Agreement shall commence on the Effective Date and shall continue
for a period of five (5) years unless terminated in accordance with the terms
hereof (the "Term").

 

4

 

 

 

9.2 Termination of the Agreement or Work Orders:

 

9.2.1 If applicable, DCR may terminate any applicable Work Order immediately
upon written notice to Sponsor if in DCR's reasonable medical opinion such
termination is in the best interest of Study subjects.

 

9.2.2 Either Party may terminate this Agreement or any Work Order immediately
upon written notice if the other Party becomes insolvent, or if proceedings are
instituted against the other Party for reorganization or other relief under any
bankruptcy law, or if any substantial part of the other Party's assets come
under the jurisdiction of a receiver or trustee in an insolvency proceeding
authorized by law.

 

9.2.3 Either Party may terminate this Agreement or any Work Order if, in the
event of a breach of this Agreement or the applicable Work Order, the breaching
Party fails to remedy such material breach within thirty (30) days of receipt of
written notice by the non-breaching Party.

 

9.2.4 Either Party may terminate this Agreement or a Work Order for any reason
upon sixty (60) days written notice to the other Party.

 

9.3 Effect of Termination. Sponsor shall be liable to DCR for all Fees and
non-cancellable Expenses incurred up to and including the effective date of
termination. If, upon the effective date of termination, Sponsor has advanced
funds which are unearned by DCR, DCR shall repay such funds within forty-five
(45) days of the effective date of termination.

 

10. STUDY RECORDS AND AUDITS

 

10.1 Study Records. If the Services included in an applicable Work Order include
the performance of a Study, DCR will maintain records generated as a direct
result of the performance of the Study ("Study Records") in accordance with
applicable law. Study Records are the property of the Sponsor. Prior to the
destruction of any Study Records DCR shall provide notice to Sponsor and, at
Sponsor's direction and reasonable expense, DCR shall either continue to
maintain such Study Records or deliver the Study Records to Sponsor.
Notwithstanding any other terms contained herein any medical records shall be
the property of the applicable institution at which a Study is conducted
hereunder ("Institution").

 

10.2 Sponsor Audits. During the term of the applicable Work Order and for two
(2) years following the expiration or termination thereof, Sponsor or Sponsor's
designee ("Designees") may, at mutually agreeable times and on a confidential
basis, inspect DCR's records, facilities, equipment, or procedures related to
DCR's obligations under this Agreement or a Work Order. Designees shall be
subject to DCR's reasonable approval.

 

5

 

 

10.3 Regulatory Authority Audits. If a governmental or regulatory authority
("Regulatory Authority") gives notice to DCR of an inspection or any other
regulatory action directly related to any Services, DCR will notify Sponsor as
soon as reasonably practicable under the circumstances provided DCR is permitted
to provide such notice pursuant to applicable law. If reasonably practicable,
DCR will notify Sponsor prior to complying with any demand or request by a
Regulatory Authority where such demand or request is directly related to
Services. DCR shall provide to Sponsor a copy of correspondence with Regulatory
Authorities directly related to Services. If reasonably practicable under the
circumstances, DCR shall permit Sponsor's authorized representatives to be
present at any audit or inspection by a Regulatory Authority that is directly
related to Services.

 

11. CONFIDENTIALITY

 

11.1 Confidential Information. "Confidential Information" means any and all
information, data, and know-how, whether written or oral, technical or
non-technical, including, without limitation, any financial, business,
marketing, or operations information, formulas, manufacturing processes, basic
scientific data, prior clinical data, Data (defined herein) or other information
provided by or on behalf of a Party or its Affiliates (the "Disclosing Party")
to the other Party pursuant to this Agreement (the "Receiving Party").

 

11.2 Confidentiality Obligations. Confidential Information shall remain the sole
and exclusive property of the Disclosing Party. For a period of five (5) years
after the receipt of Confidential Information hereunder, the Receiving Party
agrees to hold such Confidential Information in confidence, to only use such
Confidential Information for the purposes of this Agreement and to only disclose
such Confidential Information to its employees, agents, Affiliates, contractors
and representatives who are bound by an obligation of confidentiality. Receiving
Party also agrees to use the same degree of care to avoid disclosure of such
Confidential Information as the parties employ with respect to their own
confidential information of like importance, but in no event less than a
reasonable amount of care;

 

11.3 Exceptions. Confidential Information shall not include information that:

 

(a)                          at the time of disclosure, or thereafter, has
become publicly available, except by breach of this Agreement;

 

(b)                          was in the possession of the Receiving Party prior
to disclosure hereunder as evidenced by competent records;

 

(c)                          was developed by a Receiving Party independently
from and without reference to Confidential Information received hereunder; or

 

(d)                          a Receiving Party received from a third party
without an obligation of confidentiality.

 

6

 

 

 

11.4 Compliance with Applicable Law. Notwithstanding any other terms contained
herein, a Receiving Party may disclose Confidential Information received
hereunder to the extent required by applicable law provided that such Receiving
Party provides notice to the Disclosing Party as soon as reasonably practicable
under the circumstances and agrees to cooperate in Disclosing Party's efforts to
obtain a protective order or other appropriate remedy. Any information disclosed
pursuant to this paragraph shall otherwise remain Confidential Information.

 

11.5 Return of Confidential Information. Upon request of a Disclosing Party, a
Receiving Party shall return to such Disclosing Party all Confidential
Information received from that Disclosing Party pursuant to this Agreement.

 

12. INVENTIONS AND DATA

 

12.1 Inventions. All inventions, discoveries, technology and other intellectual
property rights conceived or reduced to practice by DCR directly resulting from
performance of Services hereunder, whether or not patentable, including Data
(defined herein) shall be the sole property of Sponsor or its designee
("Inventions"). DCR hereby assigns, and shall cause its employees and
contractors to assign, to Sponsor all rights, title and interest in, to
Inventions. DCR agrees to perform reasonable acts necessary to assist Sponsor in
perfecting or enforcing its right to any Inventions.

 

12.2 Data. "Data" shall mean all case report forms and other Study data
generated by an Institution and/or DCR in the course of conducting a Study and
required to be delivered to Sponsor pursuant to the Protocol. Notwithstanding
any other terms contained herein, DCR shall have the limited right to use such
Data for any lawful reason provided that such use does not jeopardize Sponsor's
ability to obtain patent protection of any Inventions. Notwithstanding the
foregoing, any Publications (defined herein) shall be made in accordance with
Section 14 (Publication).

 

12.3 DCR Property. Notwithstanding the foregoing, Sponsor acknowledges that DCR
and its Affiliates own, control, or otherwise possess, certain inventions,
processes, know-how, trade secrets, improvements, other intellectual properties
and other assets, including but not limited to data, analytical methods,
procedures and techniques, procedure manuals, financial information, computer
and technical expertise and software as of the Effective Date or if developed
after the Effective Date does not necessarily incorporate Confidential
Information received from Sponsor hereunder including, for the purpose of this
paragraph, the Drug (collectively "DCR Property"). DCR hereby grants to Sponsor
a non-exclusive, worldwide, irrevocable, sub-licensable and royalty free license
to use the DCR Property only to the extent necessary for the use of any
Deliverables or Servicers provided hereunder.

 

12.4 DCR Software. Notwithstanding the foregoing, to the extent that, in
connection with DCR's performance of a Study pursuant to a Work Order, Sponsor
is granted access to any to any software or systems owned or controlled by, or
licensed to, DCR or its Affiliates ("DCR Software") Sponsor's use of such DCR
Software shall be limited solely to performance of the applicable Study.

 

7

 

 

 

13.          PUBLICATION

 

13.1 DCR shall not publish any articles or make any presentations relating to
the Services, Sponsor Confidential Information or referring to data generated
pursuant to any Work Order issued hereunder, without the prior written consent
of Sponsor. Sponsor shall not publish any articles or make any presentations
including DCR Confidential Information, without the prior written consent of
DCR.

 

13.2 Multi-Center Publications. Notwithstanding the foregoing, if a particular
Study is part of a multicenter study, DCR agrees that the first publication of
the Study results shall be made in conjunction with the presentation of a joint,
multicenter publication. However, if a multicenter publication is not submitted
within six (6) months after completion, abandonment or termination of the
applicable Study at all Study sites, or if Sponsor confirms that there will be
no multicenter publication, DCR may publish the Study results otherwise in
accordance with the terms of this Agreement.

 

14.          REPRESENTATIONS AND WARRANTIES

 

14.1 Authority. The Parties represent and warrant that:

 

14.1.1 They each have the full power and authority to enter into this Agreement
and to perform its obligations hereunder and that execution of, and performance
under, this Agreement shall not breach any agreement either Party may have with
any third party.

 

14.1.2 They each represent and warrant that neither it nor any of their
employees, agents or subcontractors (collectively "Personnel") are currently:

 

(a)                                         excluded, debarred, suspended or
otherwise ineligible to participate in federal health care programs as defined
in 42 U.S.C. Sec. 1320a-7b or from federal procurement or non-procurement
activities as defined in Executive Order 12689 (collectively "Ineligible"); or

 

(b)                                         debarred pursuant to the Generic
Drug Enforcement Act of 1992, 21 U.S.C. Sec. 335 (a), as amended, or any similar
state law or regulation (collectively "Debarred") or

 

(c)                                         convicted of a criminal offense that
falls within the ambit of 42 U.S.C. Sec 1320a-7(a), but has not yet been
excluded, debarred, suspended, or otherwise declared ineligible ("Convicted").

 

8

 

 

The Parties also each represent and warrant that if any of their respective
Personnel becomes Ineligible, Debarred or Convicted during the Term, such Party
will notify the other Party promptly, and in any event no later than five (5)
business days after receiving notification of the Ineligibility, Debarment, or
Conviction.

 

14.1.3 The arrangements set out in this Agreement do not take effect and are not
intended to take effect as an incentive or reward for a person's past, present
or future willingness to prescribe, administer, recommend (including formulary
recommendations), purchase, pay for, reimburse, authorize, approve or supply any
product or service sold or provided by Sponsor or as an incentive to grant an
interview for any sales or marketing purposes.

 

14.1.4 They shall not pay or promise to pay, or authorize the payment of any
money, or give, promise to give or authorize the giving of anything of value to
any government official, healthcare professional or person affiliated with a
healthcare organization to obtain or retain business or secure improper
advantage. Further, the Parties represent and warrant that they have not made
prior to the Effective Date any payment, authorization, promise or gift of the
sort described in this paragraph.

 

14.1.5 They shall comply with the requirements of the U.S. Foreign Corrupt
Practices Act and any other applicable anti-corruption national or international
laws and regulations. Further, each Party hereby represents, warrants and
covenants to that they have not, and agrees that it will not, in connection with
the transactions contemplated by this Agreement, make, promise or offer to make
any payment or transfer anything of value: (a) to any foreign government
official or to an intermediary for payment to any foreign government officials;
or (b) to any political party. Further, no payments or transfer of value shall
be made which have the purpose or effect of public or commercial bribery,
acceptance of or acquiescence in extortion, kickbacks or other unlawful or
improper means of obtaining or retaining business.

 

15. INDEMNIFICATION, LIMITATION OF LIABILITY, DISCLAIMER AND INSURANCE

 

15.1 Reciprocal Indemnity. Either Party ("Indemnifying Party") agrees to
indemnify and defend the other Party, its Affiliates and their respective
directors, officers, employees, and agents (the "Indemnitee(s)") from and
against any and all claims, costs, expenses, liabilities, damages, and losses
(including reasonable legal expenses and attorneys' fees) resulting from any
third party suits, claims, actions or demands (collectively, "Claims") against
any Indemnitee caused by the Indemnifying Party's (including its Affiliates):
(a) negligence, recklessness, willful malfeasance or lack of adherence to
applicable laws; or (b) breach of this Agreement. Neither Party's obligation to
indemnify pursuant to this paragraph shall apply to the extent the applicable
Claim was caused by the negligence, recklessness, willful malfeasance, lack of
adherence to applicable law, or breach of this Agreement by an Indemnitee.

 

15.2 Sponsor Indemnity. In addition to any other of Sponsor's obligation to
indemnify contained herein, Sponsor shall indemnify DCR, its Affiliates and
their respective directors, officers, employees, subcontractors and agents ("DCR
Indemnitee(s)") for any Claims caused by (a) Sponsor's (including its
Affiliates) use of Inventions or Data; (b) the administration of a Drug in
accordance with the applicable Protocol; and (c) any procedures performed in
accordance with a Protocol. Sponsor's indemnification obligations pursuant to
this paragraph shall not apply to the extent the applicable Claim was caused by
the negligence, recklessness, willful misconduct, lack of adherence to
applicable law, or breach of this Agreement by a DCR Indemnitee.

 



9

 

 

15.3 Subject Injury. To the extent not otherwise included in Sponsor's
obligations to indemnify included herein, Sponsor shall be responsible for all
necessary and reasonable costs associated with the diagnosis and treatment of
injuries to any Study subjects caused by a Drug or procedures performed in
accordance with the applicable Protocol. Sponsor shall not be responsible for
any costs pursuant to this paragraph to the extent that such injuries were
caused the negligence, recklessness, willful malfeasance, lack of adherence to
applicable laws, or breach of this Agreement by any DCR Indmenitee.

 

15.4 LIMITATION OF LIABILITY. NEITHER PARTY NOR THEIR AFFILIATES SHALL BE LIABLE
TO THE OTHER PARTY OR ITS AFFILIATES FOR PUNITIVE, EXEMPLARY, CONSEQUENTIAL,
INCIDENTAL, SPECIAL, OR INDIRECT DAMAGES, INCLUDING LOSS OF PROFITS, IN TORT OR
CONTRACT, AS A RESULT OF THIS AGREEMENT.

 

15.5 DISCLAIMER. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, DCR
MAKES NO REPRESENTATIONS AND EXTENDS NO WARRANTIES OF ANY KIND, EITHER EXPRESS
OR IMPLIED, IN REGARD TO THE DATA OR DELIVERABLES AND DCR DISCLAIMS ALL IMPLIED
WARRANTIES OF TITLE, NON-INFRINGEMENT, MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE.

 

15.6 Insurance. For the duration of an applicable Work Order and for a
reasonable period thereafter the Parties shall maintain insurance in accordance
with the following minimums:

 

15.6.1 Professional Liability: DCR shall maintain Professional Liability
coverage with a minimum of one million US Dollars (US$1,000,000) per occurrence
and three million US Dollars (US$3,000,000) in the aggregate.

 

15.6.2 General Liability: The Parties shall maintain Commercial General
Liability insurance with a minimum of three million US Dollars (US$3,000,000)
per occurrence and in the aggregate.

 

10

 

 

16. MISCELLANEOUS

 

16.1 Independent Contractor. The relationship of the Parties is that of
independent contractors. Neither Party is the partner, joint venturer, or agent
of the other and neither Party has authority to make any statement,
representation, commitment, or action of any kind which purports to bind the
other without the other's prior written authorization.

 

16.2 Use of Name. Neither Party shall make (or have made on its behalf) any oral
or written release of any statement, information, advertisement or publicity in
connection with this Agreement or any Work Order which uses the other Party's
name, symbols, or trademarks without the other Party's prior written approval.
The obligations of this Section shall survive termination of this Agreement and
any applicable Work Order.

 

16.3 Force Majeure. In the event either Party shall be delayed or hindered or
prevented from performing any act required hereunder by reasons beyond its
reasonable control, including strike, lockouts, labor troubles, inability to
procure materials or services, failure of power or restrictive government or
judicial orders, decrees, riots, insurrection, war, Acts of God, inclement
weather etc.; performance is excused for the period of such delay. The delayed
Party shall promptly notify the other in writing of the delaying event.

 

16.4 Notices. All notices under this Agreement or a Work Order shall be sent by
registered or certified mail, postage prepaid, or by overnight courier service.
Notices may be sent by facsimile or e-mail, if confirmed by also sending as
described above. Notices pertaining to this Agreement shall be sent to:

 

As to DCR: Total Renal Research Inc.
d/b/a DaVita Clinical Research
825 South 8th Street, Suite 300
Minneapols, MN 55404

 

  Copy to: DaVita HealthCare Partners, Inc.
2000 16th Street
Denver, CO 80202



 

 

 

If to Sponsor:

 

Name: Aethlon Medical Inc.

Address: 8910 University Center Lane, suite 660, San Diego CA 92122

Facsimile: 858-272-2738

 

Notices pertaining to a Work Order shall be sent to representatives identified
in the Work Order, if applicable.

 

16.5 Assignment. Neither Party may assign its rights and duties under this
Agreement or any Work Order without the other Party's consent, provided,
however, DCR may assign its rights and duties under this Agreement or any Work
Order to an Affiliate without prior written consent of Sponsor. To the extent
permitted above, this Agreement or any Work Order shall be binding upon and
inure to the benefit of the Parties and their permitted successors and assigns.

 

11

 

 

16.6 Severability. If any provision(s) of this Agreement or a Work Order should
be illegal or unenforceable in any respect, the legality and enforceability of
the remaining provisions of this Agreement or the Work Order shall not in any
way be affected.

 

16.7 Waiver; Modification of Agreement. No waiver, amendment, or modification of
any of the terms of this Agreement or a Work Order shall be valid unless in
writing and signed by authorized representatives of both Parties. Failure by
either Party to enforce any rights under this Agreement or a Work Order shall
not be construed as a waiver of such rights nor shall a waiver by either Party
in one or more instances be construed as constituting a continuing waiver or as
a waiver in other instances.

 

16.8 Governing Law. This Agreement and any Work Order shall be governed by and
interpreted in accordance with laws of the State of Delaware, without giving
effect to the principles of choice of law of that jurisdiction.

 

16.9 Counterparts. This Agreement and any Work Order may be executed in one or
more counterparts, including .PDF copies or counterparts submitted by facsimile,
each of which shall be deemed an original and all of which shall constitute the
same instrument.

 

16.10 Dispute Resolution

 

16.10.1 In the event that any dispute arises relating to this Agreement, the
Parties shall meet within thirty (30) days after the dispute arises and attempt
to resolve same through good faith discussions. If they are unable to resolve
any dispute to their mutual satisfaction within such thirty (30) day period, and
do not agree to extend the time for resolution of the issue, then either Party
may initiate alternative dispute resolution in accordance with Section 16.10.2

 

16.10.2 Any dispute arising between the Parties in connection with this
Agreement that cannot be resolved using the procedure specified in Section
16.10.1, shall be resolved by binding arbitration in accordance with Sections
16.10.2-16.10.4; provided, that actions by either Party seeking equitable or
declaratory relief may be brought in court without resort to any of the
provisions of this Section 16.10. This agreement to arbitrate shall continue in
full force and effect despite the expiration, rescission or termination of this
Agreement. Following arbitration, the decision of the arbitrator(s) shall be
enforceable in any court of competent jurisdiction. The Parties knowingly and
voluntarily waive their rights to have their dispute tried and adjudicated by a
judge and jury except as expressly provided herein. The arbitrator(s) shall
apply the law of the State of California and the arbitration shall be held in
San Diego, California.

 

12

 

 

 

16.10.3 Either Party may demand arbitration by sending written notice to the
other Party. The arbitration and the selection of the arbitrator(s) shall be
conducted in accordance with such rules as may be agreed upon by the Parties,
or, failing agreement within thirty (30) days after arbitration is demanded,
under the Commercial Arbitration Rules of the American Arbitration Association,
as such rules may be modified by this Agreement. If the Parties are unable to
agree upon a single arbitrator within thirty (30) days following the date
arbitration is demanded, three (3) arbitrators shall be used, one selected by
each Party within ten (10) days after the conclusion of the thirty (30) day
period and a third selected by the first two within ten (10) days thereafter.
Unless the Parties agree otherwise, they shall be limited in their discovery to
directly relevant documents. Responses or objections to a document request shall
be served ten (10) days after receipt of the request. The arbitrator(s) shall
resolve any discovery disputes.

 

16.10.4 The arbitrator(s) shall only have the authority to award actual money
damages (with interest on unpaid amounts from the date due) and the
arbitrator(s) shall not have the authority to award exemplary or punitive
damages, and the Parties expressly waive any claimed right to such damages. The
arbitration shall be of each party's individual claims only, and no claim of any
other party shall be subject to arbitration in such proceeding. The costs and
expenses of the arbitration, but not the costs and expenses of the Parties,
shall be shared equally by the Parties. If a Party fails to proceed with
arbitration, unsuccessfully challenges the arbitration award, or fails to comply
with the arbitration award, the other Party is entitled to costs, including
reasonable attorneys' fees, for having to compel arbitration or defend or
enforce the award. Except as otherwise required by law, the Parties and the
arbitrator(s) shall maintain as confidential all information or documents
obtained during the arbitration process, including the resolution of the
dispute.

 

16.11 Entire Agreement. This Agreement, in conjunction with individual Work
Orders, represents the entire and integrated agreement between the Parties and
supersedes all prior negotiations, representations or agreements, either written
or oral, regarding its subject matter.

 

16.12 Survival. The following Sections of this Agreement as well as any Sections
which survive by their terms as stated herein shall survive the expiration or
termination of this Agreement or a Work Order: Sections 1 (Definitions), 8
(Payments), 10 (Study Records and Audits), 11 (Confidentiality), 12 (Inventions
and Data), 13 (Publication), 14 (Representations and Warranties), 15
(Indemnification, Insurance, Limitation of Liability, Disclaimer and Insurance),
and 16 (Miscellaneous).

 

The remainder of this page intentionally left blank.

 

13

 

 

 

 

Signatures to follow.

 

 

 

 

 

 

 

 

 

 



14

 

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their authorized representatives as of the Effective Date.

 

[ex1056_image1.jpg] 

 



15

 

 



EXHIBIT A

A Form of Work Order

 

Work Order # _______

 

This Work Order #_____ ("Work Order") dated __________ ("Effective Date") is
entered into by and between Aethlon Medical Inc. ("Sponsor") and Total Renal
Research, Inc., d/b/a DaVita Clinical Research ("DCR") . Sponsor and DCR shall
each be hereinafter referred to as a "Party" and collectively as the "Parties".

 

WHEREAS, this Work Order is entered into pursuant to the Master Services
Agreement by and between the Parties dated _________________ (the "Agreement"),
which is incorporated by reference herein.

 

Unless otherwise defined herein all capitalized terms shall have the same
meaning as in the Agreement.

 

The Parties hereby agree as follows:

 

1. Services. The Services shall be described at Attachment 1 attached hereto. To
the extent applicable the applicable Protocol, if any, shall be stated in
Attachment 1.

 

2. Deliverables. The Deliverables required to be delivered pursuant to this Work
Order shall include:

 

3. Acceptance Criteria. The Acceptance Criteria for any such Deliverables shall
be as follows:

 

4. Work Order Term. The term of this Work Order shall commence as of the
Effective Date until ________________ or until the Services are completed,
whichever occurs first, unless otherwise agreed to by the parties ("Work Order
Term"). If the Agreement expires during the Work Order Term then the Parties
specifically agree that this Work Order shall survive and the terms of the
Agreement shall continue to apply to this Work Order during the Work Order Term.

 

5. Payment Schedule. Sponsor shall makes payments to DCR for Fees and Expenses
in accordance with the terms of the Agreement and the Payment Schedule attached
hereto as Attachment 2.

 

16

 

6. Invoicing and Payment Detail.

 

A. Invoices to Sponsor shall be sent to Sponsor via e-mail at:

 

Name: Jim Frakes

e-mail: jfrakes@aethlonmedical.com

 

B. Payment to DCR shall be made electronically as follows:

 

Bank Name: Wells Fargo

Bank ABA/Routing #: 121000248

Account Name: Total Renal Research, Inc.

Account Number: 2000045286065

 

7. Conflict. To the extent that the terms of the attachments hereto conflict
with either the terms of the Agreement or this Work Order shall be controlled by
the Agreement or Work Order, as applicable.

 

The remainder of this page intentionally left blank.

 

Signatures to follow.

 

 



17

 

 



IN WITNESS WHEREOF, the Parties have caused this Work Order to be executed by
their duly authorized representatives as of the Effective Date.

 

 

Aethlon Medical Inc. Total Renal Research, Inc., d/b/a   DaVita Clinical
Research     Signature:  __________ Signature:__________ Name: Name: Title:
Title: Date:__________ Date: __________

 

 



18

 

 



ATTACHMENT 1

Services

 

 

 

 

 

 

 

 

 

 

 



19

 

 

 

ATTACHMENT 2

Payment Schedule

 

 

 

 

 

 

 

 

 

 



20

 

 



EXHIBIT B

A Form of Chance Order

 

Change Order # ____ to Work Order # ___

 

This Change Order #_____ ("Change Order") dated ______________("Effective Date")
is entered into by and between Aethlon Medical Inc. ("Sponsor") and Total Renal
Research, Inc., d/b/a DaVita Clinical Research ("DCR") . Sponsor and DCR shall
each be hereinafter referred to as a "Party" and collectively as the "Parties".

 

WHEREAS, this Change Order is entered into pursuant to the Work Order # _____by
and between the Parties dated __________, (the "Work Order); and

 

WHEREAS, the Work Order was entered into pursuant to the Master Services
Agreement by and between the Parties dated ______________ (the "Agreement").

 

The Parties hereby agree as follows:

 

1. Unless otherwise defined herein all capitalized terms shall have the same
meaning as in the Work Order or the Agreement, as applicable.

 

2. Unless otherwise stated herein all other terms of the Work Order and the
Agreement shall remain in full force and effect.

 

3. The changes, modifications, or additions to the Services are as follows:

 

4. The changes to the Fees, Expenses, delivery schedule, and other requirements
are as follows:

 

a. Changes in Fees and Expenses:

 

b. Changes in delivery schedule:

 

c. Changes to any other requirements:

 

The remainder of this page intentionally left blank.

 

 

 

Signatures to follow.

 

 



21

 

 

 





IN WITNESS WHEREOF, the Parties have caused this Work Order to be executed by
their duly authorized representatives as of the Effective Date.

 

 

Aethlon Medical Inc. Total Renal Research, Inc., d/b/a   DaVita Clinical
Research     Signature:  __________ Signature:__________ Name: Name: Title:
Title: Date:__________ Date: __________

 

 

 

 

 

 

 

 



22

 